              Case 3:20-cv-06219-RSM Document 25 Filed 04/12/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    GARNETT WILLIAMS ,

 9                               Plaintiff,                CASE NO. 3:20-cv-06219-RSM-BAT

10           v.                                            ORDER OF DISMISSAL

11    RICHARD HUBBART, et al.,

12                               Defendant.

13

14          The Court having reviewed the Report and Recommendation of the assigned United

15   States Magistrate Judge, and the remaining record, finds and ORDERS:

16          (1)     The Court ADOPTS the Report and Recommendation.

17          (2)     The case is dismissed with prejudice. Defendants' motion to withdraw the

18   surreply, Dkt. 23, is stricken as moot.

19          (3)     The Clerk is directed to send copies of this Order to the parties and to Judge

20   Tsuchida.

21   //

22   //

23   //




     ORDER OF DISMISSAL - 1
            Case 3:20-cv-06219-RSM Document 25 Filed 04/12/21 Page 2 of 2




 1         Dated this 12th day of April, 2021.

 2

 3

 4                                               A
                                                 RICARDO S. MARTINEZ
 5                                               CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
